Thomas, J.
The statutes, it seems to us, very clearly authorize the institution of this complaint by the ward. The Rev. Sts. c. 79, § 27, provided that the complaint might be made by the guardian or by the ward. The St. of 1857, c. 71, which repeals the provision of the revised statutes, is equally explicit, authorizing the complaint to be made by any executor, administrator or guardian, or by any heir, legatee, ward or creditor, or other person interested in the estate of any deceased person or ward. It is true as a rule that the guardian is to appear for and represent his ward in all legal proceedings, but the statutes have taken the case of complaint for embezzlement out of the rule. The reasons for the exception are, we think, obvious, but at any rate the authority is clear. Decree reversed.